Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         13-JUN-2019
                                                         03:06 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    JANE J. P. LIU, Petitioner,

                                 vs.

  ALVIN T. ONAKA, Ph.D., in his capacity as Registrar of Vital
        Statistics for the State of Hawai#i, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Jane J. P. Liu’s

petition for writ of mandamus, filed on June 4, 2019, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, based on the information presented

to this court, petitioner fails to demonstrate that she is

entitled to the requested extraordinary writ.     See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Barnett v.
Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996) (with

respect to a public official, mandamus relief is available to

compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, June 13, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2